[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                            FILED
                                                               U.S. COURT OF APPEALS
                    ------------------------------------------- ELEVENTH CIRCUIT
                                                                     April 18, 2008
                                 No. 07-14497
                                                                  THOMAS K. KAHN
                           Non-Argument Calendar
                                                                       CLERK
                   --------------------------------------------

                 D.C. Docket No. 06-00321-CR-01-CC-1

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                     versus

NEKYLE CHANEY,

                                                            Defendant-Appellant.


                    ----------------------------------------
               Appeal from the United States District Court
                  for the Northern District of Georgia
                   ------------------------------------------

                              (April 18, 2008)

Before EDMONDSON, Chief Judge, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
         Defendant-Appellant Nekyle Chaney appeals his 20-month sentence for

violation of supervised release, 18 U.S.C. § 3583(e). No reversible error has been

shown; we affirm.1

         On appeal, Chaney argues that the district court did not adequately explain

its reasons for the chosen sentence. He also says that his sentence is unreasonable

because the probation officer charged one of his violations as forgery when it also

qualified as a lesser, misdemeanor offense: artificially inflating his guidelines

range.

         We review a defendant’s sentence upon revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir.

2006). And we evaluate the reasonableness of a sentence using a deferential

abuse-of-discretion standard. Gall v. United States, 128 S.Ct. 586, 597 (2007) (in

the context of original criminal sentencing).2

         Upon determining that a defendant has violated conditions of supervised

release, a district court may revoke the term of supervised release and impose a

term of imprisonment after considering the factors in 18 U.S.C. § 3553(a). 18

   1
    We originally vacated Chaney’s sentence after concluding that the record failed to allow us to
evaluate his appellate challenges to the sentence. His case is back on appeal after remand.
   2
    The government asserts that, because Chaney did not object to his sentence as procedurally
unreasonable after it was imposed, we should review this claim on appeal only for plain error. We
need not decide this issue because, even under a reasonableness standard, Chaney’s appeal fails.

                                                2
U.S.C. § 3583(e). Briefly stated, under section 3553(a), the district court should

consider, among other things, the nature and circumstances of the offense, the

history and characteristics of the defendant, the need for adequate deterrence and

protection of the public, provision for the medical and educational needs of the

defendant, and the need to avoid unwarranted sentencing disparities. See 18

U.S.C. § 3553(a)(1)-(7). In the context of revocation of supervised release, the

district court must consider the advisory policy statements in Chapter 7 of the

Sentencing Guidelines, one of which provides recommended ranges of

imprisonment. 18 U.S.C. § 3553(a)(4)(B); United States v. Brown, 224 F.3d

1237, 1242 (11th Cir. 2000). Chaney’s recommended guidelines range was 18 to

24 months. See U.S.S.G. § 7B1.4(a).3

       We conclude that Chaney’s sentence is reasonable. The district court heard

Chaney’s and the government’s arguments and noted that, after considering both

the Chapter 7 guidelines range and section 3553(a) factors, a 20-month, in-range

sentence was appropriate in the light of the facts and circumstances of Chaney’s

offense. See United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (noting

that “ordinarily we would expect a sentence within the Guidelines range to be



  3
    This range is based on Chaney’s original sentencing criminal history score of V and commission
of forgery, a Grade B supervision violation.

                                                3
reasonable”). Contrary to Chaney’s assertion, the district court’s statement of

reasons was sufficient. Rita v. United States, 127 S.Ct. 2456, 2468-69 (2007) (a

lengthy explanation is not necessarily required when a judge decides to follow the

Guidelines in a particular case, especially where a sentencing judge has listened to

the arguments of the parties, considered the supporting evidence, and was aware of

the special conditions of the defendant); United States v. Campbell, 473 F.3d

1345, 1349 (11th Cir. 2007) (explaining that “because the Guidelines have always

been advisory for sentences imposed upon revocation of supervised release, it is

sufficient that there be some indication that the district court was aware of and

considered the Guidelines. . .”) (internal quotations and citations omitted).

         In addition, we conclude that Chaney’s sentence substantively was

reasonable. Shortly after being released, Chaney committed several violations of

his supervised release including, among other things, using cocaine, failing to

submit to drug testing and treatment, and failing to report to the probation officer

and submit monthly supervision reports. Chaney also committed forgery when he

submitted a work ticket with the forged signature of his supervisor.4 Chaney’s

contention that his offense also might have been characterized as some lesser

offense and that thus, his guidelines range artificially was inflated does not change

  4
      On appeal, Chaney does not contest that his act constituted a forgery.

                                                  4
our conclusion; the district court is not under an obligation to ignore the more

serious offense committed.5

       On this record, no abuse of discretion has been shown, and we conclude that

Chaney’s sentence is reasonable.

       AFFIRMED.




   5
   Chaney contends that his offense constituted theft by deception, a misdemeanor, which would
have qualified as a Grade C violation of supervised release. In this instance, his guidelines range
would have been 7 to 13 months. See U.S.S.G. §§ 7B1.1(a)(2), (3); 7B1.4(a).

                                                5